FILE COPY

                                                                              NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                              901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                              CORPUS CHRISTI, TEXAS 78401
                                                                              361-888-0416 (TEL)
JUSTICES
                                                                              361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS
                                                                              HIDALGO COUNTY
  GINA M. BENAVIDES

                                     Court of Appeals
                                                                              COURTHOUSE ANNEX III
  NORA L. LONGORIA
                                                                              100 E. CANO, 5TH FLOOR
  LETICIA HINOJOSA
                                                                              EDINBURG, TEXAS 78539
                                                                              956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ                Thirteenth District of Texas               956-318-2403 (FAX)

                                                                              www.txcourts.gov/13thcoa

                                        Friday, October 26, 2018

      Hon. Inna Klein
      214th District Court
      901 Leopard, Room 902
      Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *

      Re:             Cause No. 13-18-00108-CR, 13-18-00109-CR, 13-18-00110-CR, 13-18-
                      00111-CR, 13-18-00112-CR, 13-18-00113-CR
                      Tr.Ct.No. CR16003452-F, 17FC-0911F, 17FC-1118F, 17FC-1461F,
                      17FC-2196F, 17FC-4122F
      Style:       Carlos Lopez Jr. v. The State of Texas

      Dear Sir/Madam:

               Enclosed please find a copy of an order issued by this Court on this date.

                                                 Very truly yours,


                                                 Dorian E. Ramirez, Clerk

      Enc.
      cc: Hon. John Michael Lamerson (DELIVERED VIA E-MAIL)
           Hon. Mark A. Gonzalez (DELIVERED VIA E-MAIL)
           Hon. Harold Christopher Waller (DELIVERED VIA E-MAIL)
           Mr. Carlos Lopez Jr.
           Hon. Anne Lorentzen (DELIVERED VIA E-MAIL)
           Ms. Alicia Brooks (DELIVERED VIA E-MAIL)